Fisher, J. This claim is for damages to land owned by claimant resulting from the construction of State Bond Issue Route 13 by the Department of Public Works and Buildings during the years 1934 and 1935. The property is described as Lots 20 to 27, both inclusive, and 34 and 35 in “Herzl'er Heights” according to plat thereof recorded in the recorder’s office of St. Clair County, Illinois, in Book of Plats “O” at page 45. Claimant alleges damages in the sum of Five Thousand Dollars ($5,000.00). The record consists of the claim, filed February 11, 1936, transcript of evidence, stipulation, abstract of evidence, and statement, brief and argument of respective counsel: Where private property is not taken for public use, but is damaged by being depreciated in value, by reason of the construction of a public improvement, compensation may be had for such damage, and the proper measure of the damage is the difference between the fair, cash market value of the property, unaffected by the improvement and its fair cash market value, as affected by it. Chicago Title & Trust Co. vs. State, 11 C. C. R. 205. Dept. of Public Works & Buildings vs. Caldwell, 301 Ill. 42. Dept. of Public Works & Buildings vs. McBridge, 338 Ill. 347. All material allegations of the complaint are sustained by the evidence except the amount of damages alleged to have been suffered by claimant. On behalf of claimant, Edgar M. Hermann testified that the property was depreciated between $450.00 and $500.00 as a result of said highway construction. Testifying on behalf of respondent, Frank H. Carson and William Voellinger were in agreement that the depreciation amounted to a total of $400.00. From all the evidence, it appears that the reasonable amount of damages sustained by claimant as a result of the construction of State Bond Issue Route 13, is the sum of $400.00, and claimant is entitled to an award for such sum. An award is, therefore, entered in favor of claimant Charles Yung, in the sum of Four Hundred Dollars ($400.00).